ORDER
PER CURIAM.
A consolidated appeal. Defendant was charged by indictment with delivering cocaine in violation of § 195.211, RSMo (Supp.1992). He appeals his conviction and twelve-year sentence and the denial, after a hearing, of his 29.15 motion for ineffective assistance of counsel. We affirm per Rule 84.16(b) and Rule 30.25(b). The judgment was supported by substantial evidence and no error of law appears; the motion court’s findings were not clearly erroneous. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only.